Citation Nr: 0704750	
Decision Date: 02/20/07    Archive Date: 02/27/07

DOCKET NO.  05-13 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Entitlement to an effective date earlier than November 16, 
2004, for the award of non-service-connected disability 
pension.



ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel



INTRODUCTION

The veteran served from September 1967 to January 1968 and 
from January 1986 to February 1988.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which awarded non-service-connected disability pension and 
assigned an effective date of November 16, 2004.

On his April 2005 substantive appeal (VA Form 9), the veteran 
requested a hearing before a Veterans Law Judge.  In a May 
2005 written statement, he indicated that he wanted a hearing 
before a Veterans Law Judge at the RO.  In May 2006, the RO 
informed the veteran that this hearing was scheduled.  
However, subsequently in May 2006, the veteran informed the 
RO that he no longer wanted the hearing.  Therefore, the 
Board finds that all due process has been met with respect to 
the veteran's hearing request.


FINDINGS OF FACT

1.  There was no informal claim, formal claim, or written 
intent to file a claim for entitlement to pension benefits 
received by VA prior to September 4, 2002.

2.  It was not factually ascertainable prior to November 16, 
2004, that the veteran was entitled to pension benefits.


CONCLUSION OF LAW

An effective date earlier than November 16, 2004, is not 
warranted for the award of non-service-connected pension 
benefits.  38 U.S.C.A. §§ 1521, 5110 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.400, 4.15 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial RO decision on a claim.  The U.S. 
Court of Appeals for Veterans Claims has held that, if VCAA 
notice is provided after the initial decision, such a timing 
error can be cured by subsequent readjudication of the claim, 
as in a Statement of the Case (SOC) or Supplemental SOC.  
Mayfield v. Nicholson, No. 02-1077 (Vet. App. Dec. 21, 2006).

In the present case, proper VCAA notice was provided to the 
veteran after the initial adjudication of his claim.  Here, 
the Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Although the 
notice was provided to the veteran after the initial 
adjudication, the veteran has not been prejudiced thereby.  
The content of the notice provided to the veteran fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the veteran been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.

In February 2003 and June 2006 letters, the RO informed the 
veteran of its duty to assist him in substantiating his claim 
under the VCAA, and the effect of this duty upon his claim.  
Moreover, it appears that all obtainable evidence identified 
by the veteran relative to his claim has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

In addition, to whatever extent the decision of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for benefits, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the appellant 
in proceeding with the present decision, since the veteran 
was provided with such notice in June 2006.

II.  Discussion and Analysis

Under the provisions of 38 U.S.C.A. § 1521 (West 2002), a 
pension is available to a veteran who served for ninety (90) 
days or more during a period of war and who is permanently 
and totally disabled due to non-service-connected 
disabilities which are not the result of his own willful 
misconduct.

Permanent and total disability will be held to exist when an 
individual is unemployable as a result of disabilities that 
are reasonably certain to last throughout the remainder of 
that person's life.  See Talley v. Derwinski, 2 Vet. App. 
282, 285 (1992); 38 C.F.R. §§ 3.340(b), 4.15 (2006).  To meet 
the percentage requirements of 38 C.F.R. § 4.16, the veteran 
must suffer from one disability ratable at 60 percent or 
more, or two or more disabilities where one of the 
disabilities is ratable at 40 percent or more, and the 
combined rating of all disabilities is 70 percent or more.

The statutory criteria for the determination of an effective 
date of an award of disability pension are set forth in 38 
U.S.C.A. § 5110 and implemented by regulation.  Unless 
specifically provided otherwise, the effective date of an 
award based on an original claim of pension or a claim 
reopened after final adjudication shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b).

For claims for disability pension received on or after 
October 1, 1984, as here, the effective date is the date of 
receipt of the claim.  38 C.F.R. § 3.400(b)(ii).  However, an 
award of disability pension may not be effective prior to the 
date entitlement arose.  38 C.F.R. § 3.400(b)(1).

A specific claim in the form prescribed by the Secretary of 
Veterans Affairs must be filed in order for benefits to be 
paid to any individual under the laws administered by the VA.  
38 C.F.R. § 3.151(a).  The term "claim" or "application" 
means a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief of entitlement, to a benefit.  38 C.F.R. § 3.1(p) 
(2006).  "Date of receipt" generally means the date on 
which a claim, information or evidence was received by VA.  
38 C.F.R. § 3.1(r).

The applicable statutory and regulatory provisions require 
that the VA look to all communications from the appellant 
which might be interpreted as applications or claims, either 
formal or informal, for benefits.  In particular, VA is 
required to identify and act upon informal claims for 
benefits.  38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 
3.155(a); see Servello v. Derwinski, 3 Vet. App. 196, 198-200 
(1992).  An informal claim must identify the benefit sought.  
38 C.F.R. § 3.155(a).

In this case, the veteran filed his first informal claim for 
non-service-connected disability pension on September 4, 
2002.  The veteran has not specified the date on which he 
believes his pension should have begun, but this is the 
earliest possible date, since it is the date of his original 
claim.  The veteran does not contend, nor does the evidence 
reflect, that he filed a pension claim, either formal or 
informal, prior to that date.

The RO determined that the first date on which it was 
factually ascertainable that the veteran was permanently and 
totally disabled due to his disabilities was November 16, 
2004, the date the RO received a written statement from the 
veteran's private physician, which detailed his disorders and 
diagnoses.

The veteran's claim for pension was denied in April 2003 and 
February, March, May, and July 2004.  When it was denied for 
the last time in July 2004, the RO assigned the following 
disabilities and ratings: (1) hypertensive arteriosclerotic 
cardiovascular disease was assigned a 30 percent evaluation; 
(2/3/4/5/6/7) type II diabetes mellitus, gastroesophageal 
reflux disease, liver parenchymal disease, hypertension, 
gastritis, and gouty arthritis were assigned separate 10 
percent evaluations; and (8) true vocal chord neoplasm, to 
consider carcinoma, was assigned a zero percent evaluation, 
for a combined total evaluation of 60 percent.

In adjudicating pension claims, the RO must assign a 
percentage evaluation for each identifiable disability.  
Roberts v. Derwinski, 2 Vet. App. 387 (1992), Talley v. 
Derwinski, 2 Vet. App. 282 (1992); Brown v. Derwinski, 2 Vet. 
App. 444 (1992), and Abernathy v. Derwinski, 3 Vet. App. 461 
(1992).  In the November 2004 rating decision, the RO 
evaluated the new medical evidence dated November 16, 2004, 
and added the following disabilities and ratings: (1/2) 
chronic renal insufficiency and cholelithiasis were assigned 
separate 30 percent evaluations; (3) osteoarthritis was 
assigned a 20 percent evaluation; and (4/5/6/7/8) peripheral 
neuropathy of the bilateral upper and lower extremities and 
retinopathy were assigned separate 10 percent evaluations, 
for a combined total evaluation of 60 percent.  Thus, the 
dispositive issue on appeal is whether it is factually 
ascertainable that, prior to November 16, 2004, the veteran 
was permanently and totally disabled.

The Board initially notes that private outpatient treatment 
records showing diagnoses dated from October 1973 to December 
1984 are inapplicable, because they do not concern the time 
period in question.

In addition, private treatment records dated in May 2002, 
October 2002, and November 2003 show only blood tests and 
diagnoses, and are not sufficiently detailed for rating the 
veteran's disorders.  Nor did these records indicate that the 
veteran was permanently and totally disabled.

The veteran underwent VA examination in March 2003.  His 
reported past medical history included hypertension, type II 
diabetes mellitus, dyspepsia and gastroesophageal reflux 
disease, and gouty arthritis.  He indicated that, once out of 
service, he had worked as a carpenter and painter, and now 
worked in paint maintenance.  Examination of the ears, nose, 
neck, and chest was negative.  The veteran had no abnormal 
heart sounds and no edema.  Neurological and psychiatric 
examinations were normal.  The diagnoses were hypertension, 
which caused no restrictions with activities or work; type II 
diabetes mellitus, which caused no restrictions on activities 
or work; gastroesophageal reflux disease, which caused no 
restrictions on activities or work; and gouty arthritis, 
which caused minimal restriction on current employment and 
activities during flare-ups.

Based on these diagnoses, the Board is unable to find that 
the veteran demonstrated that he was permanently and totally 
disabled during that examination.  The Board is in agreement 
with the disability evaluations assigned to the veteran's 
disorders in all rating decisions.  The Board notes that none 
of the veteran's disorders increased in severity during the 
pertinent time period.  Instead, the RO was informed of 
additional disorders, and these facts caused the RO to 
determine that the veteran was permanently and totally 
disabled in November 2004.

However, at the time of the April 2003 rating decision, it 
was only factually ascertainable that the veteran had four 
disorders, as indicated on the March 2003 VA examination.  In 
addition, the Board agrees with the 10 percent disability 
evaluations assigned to each of these disorders in April 
2003, because the VA examiner indicated that three of the 
disorders had no impact upon the veteran's activities or 
employment.

First, the veteran's diabetes mellitus does not warrant an 
increase to a 20 percent rating, because there is no evidence 
in the March 2003 VA examination report that he required 
insulin and restricted diet or oral hypoglycemic agent and 
restricted diet.  38 C.F.R. § 4.120, Diagnostic Code (DC) 
7913 (2006).  While the veteran indicated during his VA 
examination that he took a "diabetes pill," the examiner 
did not comment on this medication or its purpose.  Nor did 
the examiner indicate that this was a hypoglycemic agent.  
Therefore, an increase to a 20 percent rating is not 
warranted.

Next, the veteran was assigned a 10 percent disability rating 
for his gastroesophageal reflux disease (GERD) under the 
criteria of 38 C.F.R. § 4.114, DC 7399-7346 (2006).  That 
specific disability is not listed in the Rating Schedule, and 
the RO assigned DC 7399 pursuant to 38 C.F.R. § 4.27, which 
provides that unlisted disabilities requiring rating by 
analogy will be coded first the numbers of the most closely 
related body part and "99."  See 38 C.F.R. § 4.20.  The RO 
determined that the most closely analogous diagnostic code is 
38 C.F.R. § 4.114, DC 7346, hernia hiatal.  Under this code, 
the veteran's disability does not warrant 30 percent 
disability evaluation because it has not been shown that his 
disorder resulted in persistently recurrent epigastric 
distress with dysphagia, pyrosis, and regurgitation, 
accompanied by substernal or arm or shoulder pain, productive 
of considerable impairment of health.  Examination of the 
veteran's abdomen was normal in March 2003, and the VA 
examiner stated no findings related to the veteran's GERD.  
Therefore, a higher rating is not warranted.

The veteran's gouty arthritis was assigned a 10 percent 
disability rating under 38 C.F.R. § 4.71a, Diagnostic Code 
5017.  Under that code, which then refers to DC 5002, a 20 
percent rating is warranted with one or two exacerbations a 
year in a well-established diagnosis.  The Board notes that 
the veteran did not demonstrate any swelling or exacerbations 
at the examination, and the examiner did not find that 
exacerbations occurred during the past year.  In the 
alternative, limitation of motion of the ankle is rated 10 
percent when moderate and 20 percent when marked.  38 C.F.R. 
§ 4.71a, DC 5271.  Normal motion of the ankle is dorsiflexion 
to 20 degrees and plantar flexion to 45 degrees.  38 C.F.R. 
§ 4.71, Plate II.  On examination in March 2003, the 
veteran's active and passive dorsiflexion was to 20 degrees, 
and his plantar flexion was to 45 degrees.  Both of these 
results represent normal motion of the ankle.  On flare-ups, 
the examiner estimated that the veteran's dorsiflexion would 
be limited to 10 degrees, and his plantar flexion would be 
limited to 30 degrees.  While this does demonstrate some 
limited motion of the veteran's ankle, the Board finds that 
it does not rise to the level of marked limitation of motion 
to warrant an increase to a 20 percent disability evaluation.  
DC 5271.

Finally, an increase to a 20 percent disability evaluation 
for hypertension is warranted where there is evidence of 
diastolic pressure predominantly 110 or more; or systolic 
pressure predominantly 200 or more.  38 C.F.R. § 4.104, DC 
7101.  The veteran's blood pressure readings during the March 
2003 VA examination show that all diastolic readings were 
under 110 and all systolic readings were under 200.  
Therefore, a higher evaluation is not warranted for the 
veteran's hypertension.

Therefore, based on the Board's agreement with the disability 
evaluations assigned by the RO, we are unable to find that it 
was factually ascertainable that the veteran was permanently 
and totally disabled as a result of information reported 
during the March 2003 VA examination.  See 38 C.F.R. 
§§ 4.71a, DC 5017; 4.104, DC 7101; 4.114, DC 7346, 4.120, DC 
7913 (2006).

The next medical evidence associated with the claims file is 
the January 2004 VA examination report.  The veteran 
underwent general medical examination.  He complained of 
chronic hoarseness and nape pains, abdominal colic, 
palpitation, and right ankle pain and swelling.  He denied 
chest pains, and indicated he had good functional capacity 
and could climb stairs.  In November 2003, a mass was noted 
on the veteran's right vocal fold.  No biopsy had been 
performed.  Examination of the veteran's ears, nose, and neck 
were negative.  Examination of the chest showed the veteran 
had clear lungs and could still climb stairs.  There was full 
range of motion of all joints.  Neurological and psychiatric 
examinations were normal.  The diagnoses were true vocal cord 
neoplasm, to consider carcinoma; hypertensive 
arteriosclerotic cardiovascular disease with concentric left 
ventricular hypertrophy; personal history of diabetes; 
degenerative arthritis, cholelithiasis, and mild diffuse 
liver parenchymal disease.

VA eye examination also conducted in January 2004 revealed 
diagnoses of pterygium, hyperopia, and presbyopia.  Nose and 
sinus VA examination conducted at that time resulted in a 
diagnosis of a right true vocal cord neoplasm, rule out 
carcinoma.  It was also noted the veteran had hoarseness.

Following these examinations, the RO issued another rating 
decision in February 2004, which considered the additional 
evidence discussed above.  The Board notes that the four 
disorders already diagnosed during the March 2003 VA 
examination did not show any increase in severity during the 
January 2004 examination.  Therefore, the Board agrees with 
the RO that the ratings assigned to these disorders should 
not have been increased.  However, additional disorders were 
diagnosed during the January 2004 VA examination.

A 30 percent evaluation was assigned to the veteran's 
hypertensive arteriosclerotic cardiovascular disease.  Under 
38 C.F.R. § 4.104a, Diagnostic Code 7005 (2006), a 30 percent 
evaluation is assigned with workload of greater than 5 METs 
but not greater than 7 METs that results in dyspnea, fatigue, 
angina, dizziness, or syncope, of' evidence of cardiac 
hypertrophy or dilation on electrocardiogram, echocardiogram, 
or x-ray.  A 60 percent evaluation is assigned for more than 
one episode of acute congestive heart failure in the past 
year, or; workload of greater than 3 METs but not greater 
than 5 METs that results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; left ventricular dysfunction with 
an ejection fraction of 30 to 50 percent.  Id.  The January 
2004 VA examination report shows the veteran's workload was 
6-7 METs.  In addition, there was no evidence of any episodes 
of acute congestive failure in the previous year.  Finally, 
the veteran's January 2004 EKG showed his ejection fraction 
was 55-83 percent.  Therefore, an increase to a 60 percent 
rating is not warranted for the veteran's hypertensive 
arteriosclerotic cardiovascular disease.


Also diagnosed during this examination was liver parenchymal 
disease.  This was assigned a 10 percent disability 
evaluation under the criteria of 38 C.F.R. § 4.114, 
Diagnostic Code 7399-7312 (2006).  Under that code, an 
increase to a 30 percent disability rating is warranted with 
portal hypertension and splenomegaly, with weakness, 
anorexia, abdominal pain, malaise, and at least minor weight 
loss.  The January 2004 liver ultrasound shows the liver was 
normal in size with slight increased parenchymal echo 
pattern.  No other symptoms or descriptions were noted.  On 
examination, the veteran's abdomen was normal.  Since the 
examination does not show that the veteran demonstrated any 
of the symptoms associated with a 30 percent rating, the 
Board finds that the 10 percent rating is appropriate.

Finally, the RO added the veteran's diagnosis of true vocal 
chord neoplasm, to consider carcinoma, and assigned a 
noncompensable evaluation under the criteria of 38 C.F.R. 
§ 4.97, Diagnostic Code 6820 (2006).  Under that code, benign 
neoplasms of any specified part of the respiratory system are 
to be evaluated using an appropriate respiratory analogy.  
Under DC 6516, chronic laryngitis is rated at 10 percent with 
hoarseness and inflammation of the cords or mucous membrane 
and at 30 percent with hoarseness and thickening or nodules 
of the cords, polyps, submucous infiltration, or pre-
malignant changes on biopsy.  The veteran complained of 
chronic hoarseness during his March 2003 VA examination.  
This is the only symptom detailed by the veteran or the 
examiner during the January 2004 VA examination of the 
veteran's sinus and larynx.  Therefore, the Board finds that 
the 0 percent evaluation was appropriately assigned.

In addition, the Board finds that the RO failed to include a 
diagnosis of cholelithiasis, which was noted on the veteran's 
January 2004 liver ultrasound.  Under 38 C.F.R. § 4.114, DC 
7314, chronic cholecystitis is rated noncompensable when 
mild, 10 percent when moderate with gall bladder dyspepsia, 
confirmed by 
X-ray technique, and with infrequent attacks (not over two or 
three a year) of gall bladder colic, with or without 
jaundice, and 30 percent when severe, with frequent attacks 
of gall bladder colic.  The January 2004 liver ultrasound is 
the only evidence


at this time regarding the veteran's cholelithiasis.  The 
report indicates that a moveable high level echo structure 
was seen intraluminally.  The wall was not thickened, and the 
common duct was no dilated.  Therefore, while the Board might 
find that a 10 percent rating is warranted for this 
disability, we are unable to find that a 30 percent 
disability is applicable, because there is no evidence that 
the veteran suffered from frequent attacks of gall bladder 
colic.  He noted during his January 2004 VA examination that 
he suffered from bloatedness on and off.  However, this does 
not show that the veteran's disorder was severe.  Therefore, 
the Board assigns a 10 percent disability rating to this 
disorder, based upon the January 2004 VA examination report.

There are no other diagnoses made during this time to be 
included in the veteran's evaluation for non-service-
connected pension.  Even taking into account the additional 
disability noted by the Board, above, the veteran's combined 
disability rating remains at 60 percent.  See 38 C.F.R. 
§ 4.25.  Therefore, we find that there is not enough evidence 
to show that, based upon the January 2004 VA examination 
report, the veteran was permanently and totally disabled.

Subsequently submitted March, April, and June 2004 private 
treatment records show diagnoses of gastritis and 
hypertensive vascular disease.  These records do not provide 
the specificity needed to rate the veteran for non-service-
connected pension purposes.

The next medical document supplied by the veteran was the 
November 16, 2004, private treatment record, from which the 
RO assigned the effective date of the veteran's award of non-
service-connected pension.  Based upon this evidence, the 
Board is unable to conclude that it was factually 
ascertainable prior to November 16, 2004, the date the RO 
received the veteran's private treatment record, that he was 
permanently and totally disabled, warranting the grant of a 
permanent and total rating for pension purposes.  Neither the 
VA examinations nor any of the medical records and evidence 
on file dated prior to that time factually establishes that 
the veteran was unemployable as a result of his collective 
disabilities. 

Based upon the reasons stated above, the Board finds that 
preponderance of the evidence is against the grant of an 
effective date earlier than November 16, 2004, for the grant 
of pension benefits, and there is no reasonable doubt to be 
resolved.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an effective date earlier than November 16, 
2004, for entitlement to a permanent and total disability 
rating for pension purposes is denied.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


